[Cite as Byrd v. Newark, 2021-Ohio-3983.]


                                      COURT OF APPEALS
                                    LICKING COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



HOUSTON BYRD, JR.                                JUDGES:
                                                 Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellant                      Hon. John W. Wise, J.
                                                 Hon. Patricia A. Delaney, J.
-vs-
                                                 Case No. 2021 CA 00051
CITY OF NEWARK, et al.

        Defendant-Appellee                       OPINION




CHARACTER OF PROCEEDING:                      Civil Appeal from the Court of Common
                                              Pleas, Case No. 2020 CV 01297


JUDGMENT:                                    Affirmed



DATE OF JUDGMENT ENTRY:                       November 8, 2021



APPEARANCES:

For Plaintiff-Appellant                       For Defendant-Appellee

HOUSTON BYRD, JR.                             MEL L. LUTE, JR.
PRO SE                                        ADAM J. ARES
241 North 10th Street                         BAKER, DUBLIKAR, BECK,
Newark, Ohio 43055                            WILEY & MATHEWS
                                              400 South Main Street
                                              North Canton, Ohio 44720
Licking County, Case No. 2021 CA 00051                                                  2


Wise, J.

      {¶1}   Plaintiff-Appellant Houston Byrd, Jr. appeals the June 18, 2021, decision of

the Licking County Court of Common Pleas granting the motion to dismiss filed by

Appellees City of Newark, et al.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}   The following recitation of the facts are taken from Appellee’s brief.

      {¶3}   On October 8, 2020, at 1:21 p.m., Appellant Houston Byrd, Jr. received an

email response from Licking County Dog Warden Officer David Shellhouse stating that

he must contact Animal Control Officer Toby Wills to address a barking dog issue.

      {¶4}   On October 9, 2020, Appellant Byrd emailed a Newark employee

complaining of barking dogs and loud music.

      {¶5}   On October 14, 2020, Appellant emailed Sgt. Bline regarding this "noise

complaint." The email began: "Dear office, thanks for the info. Second, thanks for helping

with the barking dog." (Complaint, p. 10). The email goes on to list "other issues in the

neighborhood," such as people operating businesses, kids operating four-wheelers, loud

music, speeding cars, and people burning trash.

      {¶6}   On October 23, 2020, Appellant sent another email to various City officials.

This email again complained of the barking dog and inquired if the City undertook any

action to address the dog issue.

      {¶7}   On October 30, 20201, Appellant sent another similar email to Officer Wills

complaining of the barking dog.

      {¶8}   On October 31, 2020, Appellant sent two emails asking that an officer be

sent to the house with the barking dog.
Licking County, Case No. 2021 CA 00051                                                   3


      {¶9}   That same day, Officer Bell of the Newark Police Department responded to

Appellant and advised him that he should call when the dog is barking, and the police

department would be happy to send an officer out to address the issue. In Officer Bell's

email to Appellant, he indicated that he "cc'd" Animal Control Officer Wells on the email.

This email address ("NPRD-Toby Wills") was different than the email address plaintiff had

previously been using to attempt to reach Officer Wills, which also spelled his last name

incorrectly: twillis@newarkohio.net.

      {¶10} On November 1, 2020, Appellant sent two more emails: one to Officer Bell

and another to the "twillis@newarkohio.net" email address, again complaining of the

neighboring barking dog.

      {¶11} On November 26, 2020, Appellant sent another email to Sgt. Bline and

Officer Wills (the first such email from Appellant to the "NPD-Toby Wills" email address).

This email stated, in part: "I requested some information so I could provide to the

neighbors to show them that you all were at least attempting to resolve the barking issue."

(Complaint, p. 2). This email goes on to again complain of the barking dog.

      {¶12} On November 30, 2020, Appellant Houston Byrd, Jr. filed a Complaint

naming the City of Newark, Officer Toby Wills, and Sgt. Doug Bline as defendants. In said

Complaint, and later filings, Appellant appears to claim that the City of Newark failed to

comply with its Charter, certain City Ordinances, Revised Code Chapter 3767, and the

State Constitution.

      {¶13} On December 28, 2020, the City of Newark, Officer Toby Wills, and Sgt.

Doug Bline filed a motion to dismiss.
Licking County, Case No. 2021 CA 00051                                                   4


       {¶14} On January 15, 2021, Appellees filed a reply brief in support of their motion

to dismiss.

       {¶15} By Judgment Entry filed June 18, 2021, the trial court granted Appellees’

motion to dismiss, finding that Appellant failed to set forth a claim upon which relief can

be granted.

       {¶16} Appellant now appeals.

                                        Appellate Rule 16

       {¶17} We begin by noting Appellant has failed to comply with App.R. 16 and Local

App.R. 9.

       {¶18} App.R. 16(A) provides: The appellant shall include in its brief, under the

headings and in the order indicated, all of the following:

              (1) A table of contents, with page references.

              (2) A table of cases alphabetically arranged, statutes, and other

       authorities cited, with references to the pages of the brief where cited.

              (3) A statement of the assignments of error presented for review, with

       reference to the place in the record where each error is reflected.

              (4) A statement of the issues presented for review, with references

       to the assignments of error to which each issue relates.

              (5) A statement of the case briefly describing the nature of the case,

       the course of proceedings, and the disposition in the court below.

              (6) A statement of the facts relevant to the assignments of error

       presented for review, with appropriate references to the record * * *
Licking County, Case No. 2021 CA 00051                                                         5


              (7) An argument containing the contentions of the appellant with

       respect to each assignment of error presented for review and the reasons

       in support of the contentions, with citations to the authorities, statutes, and

       parts of the record on which appellant relies. The argument may be

       preceded by a summary.

              (8) A conclusion briefly stating the precise relief sought.

       {¶19} Appellant's does not satisfy any of the requirements of App.R. 16. Most

importantly, Appellant fails to present this Court with a stated assignment of error.

       {¶20} Further, Appellant's brief fails to comply with Loc.R. 9(A) of the Fifth

Appellate District, as it does not include a copy of the judgment entry from which Appellant

appeals.

       {¶21} Such deficiencies are tantamount to the failure to file a brief and permit this

Court to dismiss Appellant's appeal.

       {¶22} Although this Court has the authority under App.R. 18(C) to dismiss an

appeal for failure to file a brief, we shall not do so here. Notwithstanding the omissions in

Appellant’s brief, in the interests of justice and finality, we elect to review the issues raised

in Appellant’s appeal.

                                     ASSIGNMENT OF ERROR

       {¶23} While Appellant did not present any assignments of error in accordance with

App.R. 16(A), upon review of Appellant's brief, it would appear that Appellant seeks this

court to rule that the trial court erred in granting Appellees’ motion to dismiss because it

was not timely filed.
Licking County, Case No. 2021 CA 00051                                                       6


                                                  I.

       {¶24} Appellant herein argues that Appellees’ motion to dismiss was not timely

filed. We disagree.

       {¶25} In the case sub judice, the trial court dismissed Appellant’s complaint

pursuant to Civ.R. 12(B)(6). Said rule permits dismissal for “failure to state a claim upon

which relief can be granted.” Under this standard, a trial court is limited to a review of the

four corners of the complaint; however, “[d]ocuments attached to or incorporated in the

complaint may be considered on a motion to dismiss pursuant to Civ.R. 12(B)(6).” NCS

Healthcare, Inc. v. Candlewood Partners, L.L.C., 160 Ohio App.3d 421, 2005-Ohio-1669,

827 N.E.2d 797, ¶ 20 (8th Dist.). In considering the motion, a trial court “must accept as

true all factual allegations in the complaint and construe any reasonable inferences in

favor of the non-moving party.” Valentine v. Cedar Fair, L.P., 6th Dist. Erie No. E-20-018,

2021-Ohio-2144, ¶ 22, citing Alford v. Collins-McGregor Operating Co., 152 Ohio St.3d

303, 2018-Ohio-8, 95 N.E.3d 382. In order for a trial court to dismiss a complaint under

Civ.R. 12(B)(6), “it must appear beyond doubt from the complaint that the plaintiff can

prove no set of facts entitling him to recovery.” O'Brien v. University Community Tenants

Union, Inc., 42 Ohio St.2d 242, 327 N.E.2d 753 (1975), syllabus.

       {¶26} Upon review we find that Appellant did not raise the issue of timeliness

before the trial court. It is well-settled that issues not raised in the trial court may not be

raised for the first time on appeal; such issues are deemed waived. Smith v. Swanson,

5th Dist. Stark No. 2003CA00140, 2004-Ohio-2652, ¶ 16, citing Schottenstein v.

Schottenstein, Franklin App. No. 02AP-842, 2003-Ohio-5032, ¶ 8, internal citation

omitted.
Licking County, Case No. 2021 CA 00051                                                   7


      {¶27} Even if we were to find Appellant did not waive his argument as to the

timeliness of Appellees’ motion to dismiss, we find said argument to be without merit.

Appellees’ motion to dismiss was timely filed. Appellees filed the motion to dismiss within

twenty-eight days, in accordance with Civ.R. 12. "Filing a Civ.R. 12(B)(6) motion is an

alternative to answering the complaint. A defendant who files such a motion need not

answer the complaint until after the motion is decided." Baker v. Ohio Dep't of Rehab. &

Carr., 144 Ohio App.3d 740, 754 (4th Dist. 2001).

      {¶28} Based on the foregoing, we find Appellant’s arguments not well-taken and

overrule same.

      {¶29} The decision of the Court of Common Pleas, Licking County, Ohio, is

affirmed.


By: Wise, J.

Gwin, P. J., and

Delaney, J., concur.


JWW/kw 1101